  Case 2:12-cv-04791 Document 77 Filed 05/08/20 Page 1 of 4 PageID #: 1484

                                                                             5/8/2020


                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION


IN RE: ETHICON, INC. PELVIC                      Master File No. 2:12-MD-02327
REPAIR SYSTEM PRODUCTS                                   MDL No. 2327
LIABILITY LITIGATION

__________________________________                  JOSEPH R. GOODWIN
THIS DOCUMENT RELATES TO:                           U.S. DISTRICT JUDGE

Barbara Smith, et al. v. Ethicon, Inc., et al.

Case No. 2:12-cv-04791


             PLAINTIFFS BARBARA AND GARY SMITH’S MOTION TO BE
                          TRANSFERRED FOR TRIAL
   Case 2:12-cv-04791 Document 77 Filed 05/08/20 Page 2 of 4 PageID #: 1485



       COME NOW Plaintiffs Barbara and Gary Smith and respectfully request that this

case be transferred to the United States District Court for the District of Oregon for trial.

As grounds for this Motion, Plaintiffs state as follows:

       1.     Plaintiffs Barbara and Gary Smith filed the instant lawsuit after Mrs. Smith

suffered significant injuries from a pelvic mesh implant manufactured and marketed by

Ethicon, Inc. and Johnson & Johnson (the “Ethicon defendants”).

       2.     Plaintiffs’ case was designate for work up as part of the Ethicon Wave 4

cases. See Ethicon Pretrial Order # 243, Ex. A., No. 268.

       3.     Plaintiffs disclosed experts on January 17, 2017, Dkt. No. 26, and the

Ethicon defendants disclosed their experts on February 15, 2017. Dkt. No. 32.

       4.     Discovery in Ethicon Wave 4 cases closed on March 17, 2017. See Ethicon

Pretrial Order # 243 at 1. Dispositive motions in this case were due by April 6, 2017, and

the deadline for filing Daubert motions was April 13, 2017. Id. No dispositive motions or

Daubert motions were filed before the respective deadlines passed. See generally Dkt.

Nos. 32-33.

       5.     The parties agreed, after meeting and conferring per Court order, Ethicon

Pretrial Order # 243 at 5, that the appropriate venue for trial of this case is the United

States District Court for the District of Oregon. See In re Ethicon, Inc., Master File No.

2:12-MD-02327, Dkt. No. 3390 at 6.

       6.     On May 4, 2018, Plaintiffs requested this matter be reinstated to the active

docket so that this matter could be transferred to United States District Court for Oregon

for trial after the Smiths declined Ethicon’s settlement demand. Dkt. No. 38. In this

Motion, Plaintiffs noted that Ethicon has not made any subsequent settlement offer to the




                                               2
   Case 2:12-cv-04791 Document 77 Filed 05/08/20 Page 3 of 4 PageID #: 1486



Smiths, nor has been willing to discuss another offer leaving transfer for trial the only

remaining option. Id.

       7.     On July 25, 2018, the Court reinstated the Smiths’ case to the active docket

after the Smiths declined Ethicon’s settlement offer. Dkt. No. 40

       WHEREFORE, Plaintiffs Barbara and Gary Smith respectfully request this Court

transfer this matter to the United States District Court for the District of Oregon.

                                          Respectfully submitted,

                                          By: /s Chris Cantrell

                                          Chris W. Cantrell (CA #290874)
                                          William J. Doyle II
                                          DOYLE LOWTHER LLP
                                          4400 NE 77th Avenue, Suite 275
                                          Vancouver, WA 98662
                                          Phone: (360) 818-9320
                                          Fax: (360) 450-3116
                                          ccantrell@doylelowther.com
                                          bill@doylelowther.com
                                          Attorney for Plaintiffs




                                               3
Case 2:12-cv-04791 Document 77 Filed 05/08/20 Page 4 of 4 PageID #: 1487




                           CERTIFICATE OF SERVICE

       I hereby certify that on September 12, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the CM/ECF participants registered to receive service in

this MDL.



                                      By: /s Chris W. Cantrell
                                      Chris W. Cantrell (CA #290874)
                                      William Doyle, II (CA #188069)
                                      DOYLE LOWTHER LLP
                                      4400 NE 77th Avenue, Suite 275
                                      Vancouver, WA 98662
                                      Phone: (360) 818-9320
                                      Fax: (360) 450-3116
                                      ccantrell@doylelowther.com
                                      bill@doylelowther.com
                                      Attorneys for Plaintiff




                                           4
